Citation Nr: 1713440	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  14-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability characterized by episodes of dizziness/vertigo, diaphoresis, nausea, ringing in the ears, a lump in the throat, a knot in the stomach, and some weakness (referred to hereinafter as "symptomatic episodes"), to include as due to in-service chemical exposure.

2.  Entitlement to an initial increased rating for service-connected bilateral hearing loss, evaluated as noncompensably disabling for the period through September 9, 2010, and as 10 percent disabling for the period beginning September 10, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).  In an April 2010 rating decision, service connection was granted and an initial noncompensable rating was assigned for bilateral hearing loss by the RO in Denver, Colorado.  Service connection for a seizure disorder due to sarin gas exposure was denied.  This RO again denied the same in a September 2010 rating decision.  Rather than appealing the determinations on the aforementioned issues, the Veteran filed a new claim encompassing them.  More evidence was received within the period to appeal as a result.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a). 

This evidence is in support of the original claim instead of the new claim.  38 C.F.R. § 3.156(b).  Thus, the April and September 2010 rating decisions did not become final.  Further, in an October 2012 rating decision, an increased rating of 10 percent was granted effective September 10, 2010, for service-connected bilateral hearing loss by the RO in Los Angeles, California.  Service connection for a seizure disorder due to sarin gas exposure was denied.  The Veteran appealed the determinations for these issues.  He requested a hearing in doing so.  None was held, however, because he ultimately withdrew the request.  38 C.F.R. § 20.704(e).  

The Board notes that the instant case was previously before it in January 2016, at which time it was remanded for further development.  Upon completion of that development, the agency of original jurisdiction (AOJ) issued an October 2016 supplemental statement of the case (SSOC) denying the Veteran's claims of service connection and for higher ratings.  The case was thereafter returned to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran has symptomatic episodes that are related to his military service.

2.   Prior to September 9, 2010, the Veteran's bilateral hearing loss was manifested by hearing impairment corresponding to no worse than auditory acuity Level I in the right ear and Level IV in the left ear.

3.  Since September 9, 2010, the Veteran's bilateral hearing loss was manifested by hearing impairment corresponding to no worse than auditory acuity Level II in the right ear and Level V in the left ear.


CONCLUSION OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, current symptomatic episodes were incurred due to in-service chemical exposure.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for an initial compensable disability rating for hearing loss for the period through September 9, 2010 have not been met.  38 U.S.C.A. § 1155, (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  The criteria for hearing loss in excess of 10 percent for the period beginning September 9, 2010 have not been met.  38 U.S.C.A. § 1155, (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in October 2009 and December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016). 

There has also been substantial compliance with the Board's prior remand directives regarding the Veteran's increased rating claim for bilateral hearing loss. See Stegall v. West, 11 Vet. App. 268 (1998).  In January 2016, the Board remanded both issues and directed the AOJ to obtain VA treatment records since September 2012, as well as all service treatment and personnel records available for the Veteran, and associate them with the claims file.  The Board also directed the AOJ to schedule the Veteran for a new VA audiological examination to assess the current severity of his bilateral hearing loss disability and for a new VA examination regarding the symptomatic episodes.  Outstanding VA treatment records were associated with the claims file in September 2016.  VA provided an adequate audiological examination and VA examination for symptomatic episodes in March 2016.  Thus, the AOJ has completed all the development requested by the Board with respect to the Veteran's increased rating claim for bilateral hearing loss.

In regard to the service connection claim from chemical exposure, the Veteran was most recently provided a VA examination in March 2016.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran has recurrent symptomatic episodes over the years that are caused by his chemical exposure during service.  As the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

As referenced above, the RO provided the Veteran an appropriate VA audiological examination most recently in March 2016.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination and the absence of evidence of worsening symptomatology since the examination, the Board concludes the March 2016 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994). 

The Veteran seeks service connection for a disability characterized by episodes of dizziness/vertigo, diaphoresis, nausea, ringing in the ears, a lump in the throat, a knot in the stomach, and some weakness (referred to hereinafter as "symptomatic episodes"), to include as due to in-service chemical exposure.  Specifically, he contends that he was exposed to sarin nerve gas during service.  The Veteran argues that he has current symptomatic episodes, which have persisted since his military service. 

In March 2016, the Veteran underwent a VA examination in which he reported that during service, he and his colleagues were in charge of preventing and treating any chemical leaks from storage units.  The Veteran described that a rabbit was placed in the back and front of a building as measures of safety and a gas leakage was presumed if a rabbit died.  The Veteran further described that he would then suit up in a rubber suit with a mask to look for the source of a leak and that the Veteran believes he was exposed to a chemical nerve agent as a result.  After reviewing the claims file and performing an in-person examination, the examiner opined that the Veteran has recurrent symptomatic episodes that are at least as likely as not related to the Veteran's service.  The examiner noted that high quality imaging studies of low level sarin gas exposure reveal structural alterations in the hippocampus of exposed people and that the Veteran's insular cortex appeared to be susceptible to sarin gas exposure.  The examiner concluded that both insular cortex and hippocampus are in the temporal lobe and that the Veteran has symptomatic episodes most concerning for temporal seizures. 

The record shows that the Veteran had service in an area where the possibility of exposure to chemical nerve agents is conceded.  He has provided several articles on leaks of such gas at military facilities and on symptoms of exposure to it.  The VA treatment records dated from February 2000 to August 2016 reveal frequent complaints of dizziness and other symptomatic episodes but he was never actually diagnosed with a current disability.  The Veteran also provided statements describing his symptoms during his episodes.  He is considered competent by law to provide such testimony as to his own experiences and there is no reason to doubt his credibility.

Overall, the Board finds that the record supports the award of service connection for symptomatic episodes to include as due to in-service chemical exposure.  The Veteran is diagnosed with symptomatic episodes from chemical exposure, which the March 2016 VA examiner linked to his military service.  As such, the evidence is at least evenly balanced as to whether these diagnosed symptomatic episodes are related to his military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for symptomatic episodes, to include as due to in-service chemical exposure is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests are to be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

The Veteran generally contends that the severity of his bilateral hearing loss warrants a higher rating.  However, considering the pertinent evidence in light of the above, the Board finds that the claim for a higher initial rating for bilateral hearing loss must be denied for the period through September 9, 2010, and for the period beginning September 9, 2010. 

A February 2010 VA examiner noted that speech discrimination testing, using the Maryland CNC Word List, revealed speech recognition ability of 100 percent in the right ear and 82 percent in the left ear.  On audiometric testing, the pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
65
50
41
LEFT
25
45
75
75
55

Applying the method for evaluating hearing loss to the testing results reveals a Level I hearing in the right ear and a Level IV hearing in the left ear according to Table VI.  Combining Level I hearing for the right ear and Level IV hearing for the left ear according to Table VII reveals a noncompensable percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R. § 4.86.

A January 2011 VA examiner noted that speech discrimination testing, using the Maryland CNC Word List, revealed speech recognition ability of 86 percent in the right ear and 72 percent in the left ear.  On audiometric testing, the pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
70
60
52
LEFT
35
55
75
80
75

Applying the method for evaluating hearing loss to the testing results reveals a Level II hearing in the right ear and a Level VI hearing in the left ear according to Table VI.  Combining Level II hearing for the right ear and Level VI hearing for the left ear according to Table VII reveals a 10 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R. § 4.86.

A January 2016 Board remand instructed that the Veteran be afforded a new VA examination and one was conducted in March 2016.  The March 2016 VA examiner noted that speech discrimination testing, using the Maryland CNC Word List, revealed speech recognition ability of 92 percent in each ear.

On audiometric testing, the pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
65
55
58
LEFT
30
55
70
75
49

Applying the method for evaluating hearing loss to the testing results reveals a Level II hearing in the right ear and a Level I hearing in the left ear according to Table VI.  Combining Level II hearing for the right ear and Level I hearing for the left ear according to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R. § 4.86. 

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to compensable disability rating for the period through September 9, 2010 and for a disability rating in excess of 10 percent for the period beginning September 10, 2010 for bilateral hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.

In arriving at the above conclusion, the Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the January 2011 VA examination report, the examiner indicated that the Veteran does not experience any overall functional impairment from his hearing loss and in the March 2016 VA examination report the examiner elaborated that the Veteran had difficulty understanding conversation.  This complied with the requirements of Martinak. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

As to the Veteran's hearing loss, he has not indicated that he experiences symptoms that are not contemplated by the criteria, to include the speech recognition scores, or that these symptoms interfere with his employment.  As noted above, on the March 2016 VA examination, the Veteran indicated he had difficulty understanding conversation.  Such difficulty is contemplated by the speech recognition scores in the hearing loss criteria.  Doucette v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 319 (U.S. App. Vet. Cl. Mar. 6, 2017).

The Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that his symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for bilateral hearing loss disability is not warranted.  38 C.F.R. § 3.321(b)(1). 

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further. 

Finally, the Veteran did not indicate that the hearing loss rendered him unemployable, and the issue of entitlement to a TDIU has therefore not been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a compensable rating for the period through September 9, 2010, and the Veteran's symptoms have not more nearly approximated the criteria for a disability rating in excess of 10 percent beginning September 9, 2010.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an initial compensable rating for a bilateral hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7. 


						(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for symptomatic episodes, to include as due to in-service chemical exposure is granted.

Entitlement to an initial increased rating for service-connected bilateral hearing loss, evaluated as noncompensably disabling for the period through September 9, 2010 is denied.

Entitlement to an initial increased rating for service-connected bilateral hearing loss, evaluated as 10 percent disabling for the period beginning September 10, 2010 is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


